Wells Fargo, N.A
Financial Products
(877)240-0795

INTEREST RATE MASTER AGREEMENT

THIS INTEREST RATE MASTER AGREEMENT (“Master Agreement”) is entered into as of
the 26th day of August, 2005, by and between WELLS FARGO BANK, N.A. (“Party A”),
and STINGRAY PROPERTIES, LLC, a Minnesota limited liability company (“Party B”).

WHEREAS, the parties have entered or anticipate entering into one or more
transactions (each a “Transaction”) that are or will be governed by this Master
Agreement, and each Transaction shall be evidenced by a trade confirmation (each
a “Confirmation”);

WHEREAS, both Party A and Party B expect from time to time to seek to reduce
actual or expected exposure to changes in interest rates or to lower costs of
actual or expected borrowings;

WHEREAS, in respect of each Transaction, the Fixed Rate Payer (either Party A or
Party B, as specified in the applicable Confirmation), is willing to make the
payments based on a fixed rate of interest as provided in such Confirmation(s);
and

WHEREAS, in respect of each Transaction, the Floating Rate Payer (the party
other than the Fixed Rate Payer, as specified in the applicable Confirmation),
is willing to make the payments based on a floating rate of interest as provided
in such Confirmation(s).

NOW THEREFORE, in consideration of their mutual covenants, Party A and Party B
agree as follows:

1. Definitions. For each Transaction, the capitalized terms “Business Day”,

“Calculation Method”, “Cap Purchaser”, “Cap Rate”, “Cap Seller”, “Collar
Purchaser”, “Collar Seller”, “Determination Date”, “Effective Date”, “Fee”, “Fee
Payment Date”, “Fixed Rate”, “Fixed Rate Payer”, “Fixed Rate Payment Date”,
“Floating Rate”, “Floating Rate Maturity”, “Floating Rate Payer”, “Floating Rate
Payment Date”, “Floor Purchaser”, “Floor Rate”, “Floor Seller”, “Loan
Documents”, “Loan Facility”, “Notional Amount”, “Reset Dates”, “Settlement
Payment Dates”, “Termination Date”, “Trade Date”, and “Transaction Type” shall
each be as specified in the Confirmation relating to such Transaction, if
applicable. AU other capitalized terms shall have the meanings set forth in the
2005 Definitions Addendum to the Interest Rate Master Agreement, which may be
amended, modified or supplemented from time to time and is attached hereto and
incorporated herein by this reference (the “Definitions Addendum”).

2. Determination; Settlement Payments. The following Settlement Payment

determinations shall apply to the Transaction Type as specified for a
Transaction in the applicable Confirmation. Such calculations will be made on
the basis of the Day Count Convention, as defined in the Definitions Addendum:

(a) Swaps: If the Fixed Rate Payment Date and the Floating Rate

Payment Date are the same (the “Settlement Payment Date”), then the Floating
Rate Payment (as defined below) and the Fixed Rate Payment (as defined below)
shall be netted and discharged

2
and, if such payments are not equal, replaced by an obligation of the party
owing the greater amount to pay the Net Settlement Payment to the other party,
which obligation shall be due and payable on the Settlement Payment Date. The
“Net Settlement Payment” is the result of subtracting the lesser of the Floating
Rate Payment and the Fixed Rate Payment from the greater. If the Fixed Rate
Payment Date and the Floating Rate Payment Date are different, then the Fixed
Rate Payer will pay the Fixed Rate Payment to the Floating Rate Payer on the
Fixed Rate Payment Date, and the Floating Rate Payer will pay the Floating Rate
Payment to the Fixed Rate Payer on the Floating Rate Payment Date. For each
Calculation Period, prior to each Settlement Payment Date, Party A will send
Party B a written notice (“Settlement Notice”) for each Transaction specifying:

(i) the amount of interest that will have accrued on the Notional

Amount during the Calculation Period at a rate per annum equal to the applicable
Floating Rate (“Floating Rate Payment”); and

(ii) the amount of interest that will have accrued on the Notional

Amount during the Calculation Period at a rate per annum equal to the applicable
Fixed Rate (“Fixed Rate Payment”).

(b) Caps; In consideration of Cap Purchaser’s payment of the Fee,

Cap Seller will make a Settlement Payment to Cap Purchaser on the Settlement
Payment Date with respect to any Calculation Period, if interest on the Notional
Amount computed at the Floating Rate exceeds interest on the Notional Amount
computed at the Cap Rate for such Calculation Period. The amount of such
Settlement Payment will be the result of subtracting such interest computed at
the Cap Rate from such interest computed at the Floating Rate. For each
Calculation Period, prior to each Settlement Payment Date, Party A will send
Party B a Settlement Notice for each Transaction specifying:

(i) the amount of interest that will have accrued on the Notional

Amount during such Calculation Period at a rate per annum equal to the Floating
Rate; and

(ii) the amount of interest that will have accrued on the Notional

          Amount during such Calculation Period at a rate per annum equal to the
Cap Rate. (c)  
Floors:
  In consideration of Floor Purchaser’s payment of the Fee,

Floor Seller will make a Settlement Payment to Floor Purchaser on the Settlement
Payment Date with respect to any Calculation Period, if interest on the Notional
Amount computed at the Floating Rate is less than the interest on the Notional
Amount computed at the Floor Rate for such Calculation Period. The amount of
such Settlement Payment will be the result of subtracting such interest computed
at the Floating Rate from such interest computed at the Floor Rate. For each
Calculation Period, prior to each Settlement Payment Date, Party A will send
Party B a Settlement Notice for each Transaction specifying:

(i) the amount of interest that will have accrued in the Notional

Amount during such Calculation Period at a rate per annum equal to the Floating
Rate; and

         
3
 
(ii)  
the amount of interest that will have accrued on the Notional

          Amount during such Calculation Period at a rate per annum equal to the
Floor Rate. (d)  
Collars:
  A Collar consists of a Cap and a Floor on the same Floating    
 
 


Rate and Notional Amount. Collar Seller is Cap Seller and Floor Purchaser;
Collar Purchaser is Cap Purchaser and Floor Seller. Collar Seller will make a
Settlement Payment to Collar Purchaser on the Settlement Payment Date with
respect to any Calculation Period, if interest on the Notional Amount computed
at the Floating Rate exceeds interest on the Notional Amount computed at the Cap
Rate for such Calculation Period. The amount of such Settlement Payment will be
the result of subtracting such interest computed at the Cap Rate from such
interest computed at the Floating Rate. Collar Purchaser will make a Settlement
Payment to Collar Seller on the Settlement Payment Date with respect to any
Calculation Period, if interest on the Notional Amount computed at the Floating
Rate is below interest on the Notional Amount computed at the Floor Rate for
such Calculation Period. The amount of such Settlement Payment will be the
result of subtracting such interest computed at the Floating Rate from such
interest computed at the Floor Rate. For each Calculation Period, prior to each
Settlement Payment Date, Party A will send Party B a Settlement Notice
specifying:

(i) the amount of interest that will have accrued on the Notional

Amount, as defined in the applicable Confirmation, during the Calculation Period
at a rate per annum equal to the Floating Rate;

(ii) the amount of interest that will have accrued on the Notional

Amount, as defined in the applicable Confirmation, during the Calculation Period
at a rate per annum equal to the Cap Rate; and

(iii) the amount of interest that will have accrued on the Notional

Amount during the Calculation Period at a rate per annum equal to the Floor
Rate.

(e) For any Transaction under Section 2(a) above, the “Fixed Rate Payment

Date” and the “Floating Rate Payment Date” will be the date or dates set forth
as such in the Confirmation thereof For any Transaction under Section 2(b), 2(c)
or 2(d) above, the “Settlement Payment Date” will be the date set forth as such
in the Confirmation thereof. All payments will be made in accordance with the
settlement instructions provided in the “Account Details” section of the
relevant Confirmation.

3. Early Termination.

(a) Neither party may terminate any Transaction prior to its Termination Date

provided, however that in the event that either Party A or Party B fails to make
any payment when due hereunder or otherwise fails to perform any of its
obligations hereunder, the non- defaulting party may terminate this Master
Agreement and all Transactions hereunder upon one New York Business Day’s
written notice so long as such default is then continuing.

(b) This Section 3(b) shall apply to Party B, and 3(b)(ii) and (iii) shall only

apply if a Loan Facility is stated in the Confirmation. Party A may terminate
this Master Agreement and all Transactions hereunder, unless otherwise provided
for in a Confirmation if any of the following occur:

(i) 4

Party B is unable to pay its debts as they come due, is insolvent,

commences or has commenced against it a bankruptcy proceeding, or takes any
action in furtherance of the foregoing; or fails to make any payment when due
under the Loan Facility (after giving effect to any applicable notice
requirement or grace period) or any other event of default occurs under the Loan
Documents which has resulted in the indebtedness thereunder being, or being
capable of being declared or accelerated, Party A may, so long as such default
is then continuing and upon one New York Business Day written notice, take one
or more of the following actions: (A) offset the remaining payments owed by
Party A from time to time hereunder to Party B against the amount owed to Party
A under the Loan Facility, (B) place the remaining payments owed by Party A from
time to time hereunder in a cash collateral account with Party A over which
Party B will have no control (and Party B hereby grants Party A a security
interest in any such account to secure repayment of all amounts owing by Party B
under the Loan Facility), or (C) terminate this Agreement and any and all
transactions hereunder; or

(ii) Party 13 breaches any of its obligations under the Loan Facility; or

(iii) Party B does not incur the indebtedness as specified in the Loan Facility,
or Party B repays its obligations, and Party A has no further commitment to
lend, under the Loan Facility.

Any termination of this Master Agreement under this Section 3 shall be effective
on the Early Termination Date, which shall be designated in a notice of
termination.

(c) In the event of an early termination under this Agreement pursuant to

Paragraph 3(a), (3)(b)(i) or (ii) above, the defaulting party shall promptly pay
the non-defaulting party, on demand, an amount equal to the Termination Amount.
In the event of an early termination under paragraph 3 (b)(iii) above, if the
Termination Amount is a positive number, then Party B shall promptly pay Party A
such amount by at, (Party A’s option), Party A’s debiting Party B’s demand
deposit account with Party A, or by wiring funds to a designated Party A
account; if the Termination Amount is a negative number, then Party A shall
promptly pay Party B the absolute value of such amount by, at Party A’s option,
crediting Party B’s demand deposit account with Party A, or by wiring funds to a
designated Party 13 account. Each party hereto acknowledges the Termination
Amount to be a reasonable estimate of the value, costs and loss of compensation
incurred by the other party as a result of the early termination of this Master
Agreement.

(d) “Termination Amount” means the amount in U.S. Dollars equal to the

arithmetic mean of the respective one-time all-in fees (including documentation
costs) communicated to Party A on the earliest practicable New York Business Day
following the Early Termination Date by each of three leading commercial banks
or investment banking firms in San Francisco, Los Angeles or New York selected
in good faith by Party A as the fee that it would charge to assume, as of the
Early Termination Date, all of the rights and obligations of Party B under this
Master Agreement. However, if one or more such entities fail to communicate such
a fee, the Termination Amount shall be determined on the basis of those fees so
communicated by the other entities. If no such entities communicate such a fee,
Party A shall calculate the Termination Amount in a commercially reasonable
manner and such calculation shall be binding absent manifest error.

5

(e) The Termination Amount shall bear interest from and after the Early

Termination Date until the payment date at the rate of one percent plus the
USD-Prime-Wells Fargo rate, per annum.

4. Representations and Warranties.



  (a)   Each party hereby represents and warrants to the other as follows which

representations shall be deemed repeated on each Trade Date:

(i) if other than an individual; (1) it is validly organized, existing and

in good standing under the laws of the jurisdiction of its organization and
(2) its execution, delivery and performance of this Master Agreement and each
Confirmation are within its corporate or organizational powers, have been and
remain duly authorized and do not conflict with any provision of its constituent
documents;

(ii) the execution, delivery and performance of this Master Agreement

does not violate any provision of law or regulation, or result in any breach or
default under any agreement or other instrument to which such party may be
bound;

(iii) there are no pending, or to its knowledge, threatened against it, any
action, suit or proceeding at law or in equity or before any court, tribunal,
government body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability of its obligations hereunder;

(iv) no Event of Default or potential Event of Default or, to its knowledge, has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Master
Agreement;

(v) this Master Agreement and each Confirmation has been duly

executed and delivered and constitutes a valid and legally binding obligation
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditor’s rights generally and subject, as to enforceability, to provisions of
public order and to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law); and

(vi) it is an “eligible contract participant” as defined in Section la(12)

under the Commodity Exchange Act, 7 U.S.C. Section la(12).

(b) The representations and warranties made by Party B in the documentation

relating to the Loan Facility, if any, are hereby incorporated into this Master
Agreement by this reference and shall be deemed repeated as of each Trade Date.

5. Limitations of Liability. In no event shall either party hereto be liable to
the

other for loss of profit or indirect, special, consequential, punitive or
exemplary damages, arising out of any default under this Master Agreement.

6. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed served when personally
delivered or, if mailed, upon the first to occur of receipt or the expiration of
seventy-two hours after deposit in the United States Postal Service with
appropriate postage or if sent by overnight courier service, upon the first to
occur of receipt or 3:00 p.m. (local time at place of delivery) the next
Business Day, addressed to Party A or Party B at their respective addresses as
set forth in any Confirmation. in addition, notices hereunder, other than
default or termination notices, may be sent via electronic mail or facsimile to
the respective electronic mail addresses or facsimile numbers set forth in the
Confirmation, in which case such notice will be deemed effective upon receipt.

7. Successors; Assigns. This Master Agreement shall be binding on and inure to
the benefit of the successors and assigns of the parties; provided, however,
that Party B shall not, without the prior written consent of Party A, assign
(whether by operation of law or otherwise) its rights and obligations under this
Master Agreement (or any Transaction hereunder) or any interest herein and any
such attempted assignment shall be null and void and without force or effect.

8. Governing Law. This Master Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any choice of law doctrine. Each party submits to the exclusive jurisdiction of
the courts of the State of California and agrees to waive any objection it may
have that the proceedings were brought in an inconvenient forum or that the
court did not have jurisdiction.

9. No Third Party Beneficiary. This Master Agreement and the payments to be made
by the parties hereunder are solely for the benefit of the parties hereto for
the purposes stated herein and no other person or entity shall have any rights
hereunder or be a beneficiary of either party’s obligations under this Master
Agreement.

10. Counterparts. This Master Agreement and each Confirmation may be executed in
any number of counterparts and by each party hereto on separate counterparts,
each of which when executed and delivered shall constitute an original, but all
the counterparts shall together constitute but one and the same instrument.

11. Amendments:, Waivers. Any amendment or waiver of any right under any
provision of this Master Agreement shall be in writing and, in the case of an
amendment, signed by both parties hereto, or in the case of a waiver, signed by
the party waiving such right. No failure or delay by either party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.

12. Trade Date; Master Agreement Not Credit Commitment. This Master Agreement
shall be effective at, and as of, 12:01 a.m., California time, on the first
Trade Date. Nothing in this Master Agreement shall be construed to (i) mean that
Party A is committed to make a loan or extend any other credit to Party B, or
(ii) amend or modify any contract, instrument or document executed in connection
with the Loan Facility, if any.

13. Costs, Expenses and Attorneys’ Fees. In the event of any dispute or
litigation between the parties hereto, the prevailing party shall be entitled to
recover from the other party, immediately upon demand, all costs and expenses,
including reasonable attorneys’ fees, incurred

by the prevailing party in connection with the enforcement of its rights and/or
the collection of any amounts which become due to it under this Master
Agreement, and the prosecution or defense of any action in any way related to
this Master Agreement, including any of the foregoing incurred in connection
with any bankruptcy proceeding relating to such other party.

14. Entire Agreement. This Master Agreement constitutes the entire agreement and

understanding of the parties with respect to its subject matter and supersedes
all oral communications and prior writings with respect thereto. All
Transactions are entered into in reliance on the fact that this Master
Agreement, all addendums hereto, and each Confirmation forms a single agreement
between the parties and the parties would not otherwise enter into any
Transactions.

15. Recording of Conversations. Each party (i) consents to the recording of

telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) if
applicable, agrees, to the extent permitted by applicable law, that recordings
may be submitted in evidence in any Proceedings.

16. Cross-Default. The occurrence of any default by Party B under any of the
Loan

Documents shall be a default under this Master Agreement and any default under
this Master Agreement shall be a default under the Loan Documents if a Loan
Facility is specified in any Confirmation.

17. Security. Party B hereby agrees that any and all collateral and other
security

under the Loan Facility and related documents, as amended, supplemented,
modified, renewed, replaced, consolidated, substituted or extended from time to
time, will also secure its obligations under this Master Agreement, as specified
in the Security definition in each Confirmation. Promptly following a demand
made by Party A, Party B will execute, deliver, file and record any financing
statement, specific assignment or other document and take any other action that
may be necessary or desirable and reasonably requested by Party A to create,
preserve, perfect or validate any such security interest or to enable Party A to
exercise or enforce its rights against any collateral or other security securing
Party B’s obligations under this Master Agreement.

18. Credit Support. Party B agrees that all of its obligations under this Master

Agreement shall be guaranteed by that certain guaranty or guaranties as
specified in each applicable Confirmation, if any.

19. Set-Off. In the event of an early termination of this Master Agreement
pursuant

to Section 3, any amount payable hereunder by one party (the “Payer”) to the
other (the “Payee”), at the option of Party A and without prior notice to Party
B, may be reduced by its set-off against any amount(s) payable (whether at such
time or in the future or upon the occurrence of a contingency) by the Payee to
the Payer under any other agreement(s) between (a) Party A or any affiliate of
Party A and (b) Party B. Any amount so set-off will be discharged promptly and
in all respects to the extent it is so set-off. This right of set-off shall be
without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

20. Obligations Joint and Several. Should more than one individual or entity

execute this Master Agreement as Party B, the obligations hereunder of such
individuals and entities shall be joint and several.

21. No Reliance. In connection with the negotiation of and entering into this
Master

Agreement and each Transaction, (i) Party B acknowledges that Party A is not
acting as a fiduciary or a financial or investment advisor for it; (ii) Party B
is not relying upon any advice, counsel or representations (whether written or
oral) of Party A hereto other than the representations expressly set forth in
this Master Agreement and in any Confirmation; (iii) Party A has not given Party
B any advice or counsel as to the expected or projected success, return,
performance, result, consequence or benefit (either legal, regulatory, tax,
financial, accounting, or otherwise) of this Master Agreement or any
Transactions thereunder; (iv) Party B has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent it has deemed necessary and has made its own investment, hedging, and
trading decisions (including decisions regarding the suitability of any
Transaction pursuant to this Master Agreement) based upon its own judgment and
upon any advice from such advisors as it has deemed necessary and not upon any
view expressed by the other party hereto; (v) Party B has determined that the
rates, prices, or amounts and other terms of each Transaction in the indicative
quotations (if any) provided by Party A hereto reflect those in the relevant
market for similar Transactions, and all trading decisions have been the result
of arm’s length negotiations between the parties; (vi) Party B is entering into
this Master Agreement and each Transaction with a full understanding of all of
the terms, conditions and risks thereof (economic and otherwise), and Party B is
capable of assuming and willing to assume (financially and otherwise) those
risks; and (vii) Party B is a sophisticated investor.

22. Generic Risk Disclosure For Interest Rate Risk Management Products and
Related Transactions. Party B represents that it has read and fully understands
this paragraph. As is common with many other financial instruments and
transactions, interest rate risk management products, in addition to providing
significant benefits, may in certain cases involve a variety of significant
risks, Party B acknowledges that before entering into any interest rate risk
management transaction, Party B shall have carefully considered whether the
transaction is appropriate in light of Party B’s objectives, experience,
financial and operational resources, and other relevant circumstances. Party B
also acknowledges that it fully understands the nature and extent of its
exposure to risk of loss, if any, which in some circumstances may significantly
exceed the amount of any initial payment made to or by Party B.

Interest rate products permit precise customization to accomplish particular
financial and risk management objectives that might otherwise be unachievable.
The specific risks presented by a particular transaction necessarily depend upon
the terms of that transaction and Party B’s circumstances. Common to all
however, is their nature as legally binding contractual commitments, which, once
agreed to, cannot be altered other than by termination or modification. Party B
understands that such termination or modification may, in certain circumstances,
result in significant losses. As in any financial transaction, Party B
understands the requirements, if any, applicable to Party B that are established
by regulators or by Party B’s board of directors or other governing body. Party
B should also consider the legal, tax, accounting, and economic implications of
entering into any interest rate risk management transaction, independently, and
if necessary, through consultation with such advisors as may be appropriate to
assist it in understanding the risks involved. In entering into any interest
rate risk management transaction with, or arranged by, Party A, Party B should
also understand that Party

A is acting solely in the capacity of an arm’s length contractual counterparty
and not in the capacity of Party B’s financial advisor or fiduciary unless Party
A has so agreed in writing and then only to the extent so provided. The
statements in this paragraph do not purport to disclose all of the risks of, or
other relevant considerations in, entering into interest rate risk management
transactions.

23. Incorporation by Reference of Terms of the Loan Documents. This Section 23
is applicable if a Loan Facility is specified in each Confirmation. The
covenants, terms and provisions of, including all representations and warranties
of Party B contained in, the Loan Documents are hereby incorporated by reference
in, and made part of, this Master Agreement to the same extent as if such
covenants, terms, and provisions were set forth in full herein. Party B hereby
agrees that, during the period commencing with the date of this Master Agreement
through and including the date on which all of Party B’s obligations under this
Master Agreement are fully performed, Party B will (a) observe, perform, and
fulfill each and every such covenant, term, and provision applicable to Party B,
as such covenants, terms, and provisions may be. amended from time to time after
the date of this Master Agreement with the consent of Party A and (b) deliver to
Party A, at the address for notices to Party A provided in this Master
Agreement, each notice, document, certificate or other writing that Party B is
obligated to furnish to any other party to the Loan Agreement. Subject to
Section 3 of this Master Agreement, in the event the Loan Agreement terminates
or becomes no longer binding on Party B prior to the termination of this Master
Agreement and any Transactions outstanding hereunder, such covenants, terms, and
provisions (other than those requiring payments in respect of amounts owned
under the Loan Agreement) will remain in full force and effect for purposes of
this Master Agreement as though set forth in full herein until the date on which
all of Party B’s obligations under this Master Agreement are fully performed and
this Master Agreement is terminated.

24. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY TRIAL OR LITIGATION ARISING OUT OF OR IN CONNECTION WITH
ANY TRANSACTION OR THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Master Agreement as of
the day and year first written above.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Martha Burke
Name: Martha Burke
Its: Authorized Signatory

STINGRAY PROPERTIES, LLC

      /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Its; Partner

